Citation Nr: 1620666	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-34 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for trachea and heart positional shift, to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

3.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

4.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

5.  Entitlement to service connection for a lung disability, manifesting as asthma or bronchitis, to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to February 1987. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board remanded the case for further development in January 2014 and January 2015.  With regards to the claims for service connection for a cervical spine disability and a respiratory disability, the Board finds substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a psychiatric disability and OSA and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's residuals of a trachea and heart positional shift are secondary to a service-connected benign right lung carcinoid tumor with pneumonectomy.

2.  The preponderance of the evidence indicates that a cervical spine disability is not related to service or any incident of service, did not manifest within one year of service, and is not secondary to or aggravated by a service-connected benign right lung carcinoid tumor with pneumonectomy.

3.  The preponderance of the evidence indicates that the Veteran's bronchitis or asthma disability is not related to service or any incident of service and is not secondary to or aggravated by a service-connected benign right lung carcinoid tumor with pneumonectomy.


CONCLUSIONS OF LAW

1.  The Veteran has residuals of a trachea and heart positional shift which are secondary to a service-connected benign right lung carcinoid tumor with pneumonectomy.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  A cervical spine disability is not related to active service, did not manifest within one year of service, and is not proximately due to or the result of a service-connected benign right lung carcinoid tumor with pneumonectomy.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

3.  An asthma or bronchitis disability is not related to active service and is not the result of a service-connected benign right lung carcinoid tumor with pneumonectomy.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all elements of a service-connection claim.  Notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The notice should be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, that error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Veteran was sent a letter in September 2009 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the service medical records, and post-service reports of VA and private treatment and examination.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2051).

A current disability must be related to service or to an incident of service origin.  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection is also warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Where a Veteran served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of that service, that disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during that period of service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Then, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2015).   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition where the condition is simple, such as a broken leg, and not, for example, a form of cancer; (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a condition with unique and readily identifiable features that is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (). 

A claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).


Trachea and Heart Positional Shift

The Veteran contends that his in-service pneumonectomy resulted in a trachea and heart positional shift which resulted in a current disability.

A January 2007 VA chest x-ray indicates that the Veteran's right thoracotomy and pneumonectomy with resection of the posterior sixth rib resulted in a right fibrothorax with the left lung herniating across the midline and a cardiac silhouette which had been displaced to the right.

A January 2010 VA examination indicates that the Veteran's dysphagia was possibly related to an anatomical shift and that he should be evaluated by esophagram.  An additional January 2010 VA examination confirmed that chest x-ray findings were consistent with some deviation of the mediastinal contents to the right, to include the trachea, which was at least as likely as not secondary to the in-service pneumonectomy.  The Veteran's reports of dysphagia were consistent clinically with the chest radiographic findings and secondary to his in-service pneumonectomy.

A May 2014 VA examination report indicates that the Veteran contended dysphagia and episodic non-exertional chest pain related to the documented anatomical shift.  The examiner indicated that both of those symptom complexes were consistent with post-pneumonectomy changes.  Although the examiner also reported that those symptoms did not constitute a separate medical condition or diagnosis, the examiner indicated that there was symptomatology secondary to a service-connected disability for which the Veteran was not currently compensated.  That is a question that must be addressed when assigning an initial disability rating for those symptom complexes, but does not preclude the Board from granting service connection for residuals of a service-connected disability.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (appropriate time to consider a Veteran's symptoms is when determining the amount of compensation to which the Veteran is entitled); McClain v. Nicholson, 21 Vet. App. 319 (2007); Ferenc v. Nicholson, 20 Vet. App. 58 (2006); Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the Board finds that the evidence shows that the Veteran has a trachea and heart positional shift that is due to a service-connected lung disability.  The evidence shows that there is symptomatology secondary to a service-connected disability for which the Veteran is not currently compensated.  The question of whether that symptomatology warrants compensation is not before the Board.  The Board finds that service connection for a trachea and heart positional shift is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine Disability

The service medical records are negative for complaints or findings of any cervical spine disability and there is no indication of any cervical spine disability within one year of service.  The service separation examination in October 1986 did not find any type of cervical spine disability.

A January 2006 surgical report indicates that the Veteran had a gradual onset of increasing posterior neck pain.  MRI and CT scans indicated that there was a benign mass which was surgically removed at that time.   

A March 10, 2006, private treatment record indicates that the Veteran had been in a motor vehicle accident and complained of neck pain.  Radiological testing indicated that there was evidence of advanced degenerative joint disease involving the C3 to C5 facet joints and joints of Luschka causing severe neural foraminal encroachment on the right at C3-C4.

A July 2010 VA examination indicates that the Veteran was status post-decompressive laminotomies of C6 and C7 for a benign tumor, without recurrence, with facet joint osteoarthropathy.  The Veteran reported that in June 1983 he had neck pain when he went to hand off a shell to another soldier who was not ready to receive it.  The Veteran reported that he was seen by a medic, was giving ibuprofen, and the injury resolved within ten days.  The examiner reiterated the Veteran's medical history concerning the service-connected benign right lung carcinoid tumor with pneumonectomy and  the Veteran's history of the removal of a benign mass of the cervical spine.  The examiner indicated that it was less likely than not that the Veteran's cervical spine problems were secondary to the in-service right pneumonectomy or the very brief, self-limited, self-report of in-service cervical discomfort due to handling munitions.  The examiner indicated that the Veteran had, postoperatively and post-service, a robust occupational career as a groundskeeper, studying at ITT and then working at SBC.

An April 2014 addendum, authored by the same physician who conducted the July 2010 examination report, indicates that it was less likely than not that the benign mass and related surgical removal was aggravated by the presence of or removal of the right lung carcinoid tumor by right pneumonectomy.  The examiner indicated as rationale that the Veteran's cervical spine tumor was a benign tissue type infiltrating between the lamina of C6-C7.  There was no actual anatomic pathology reported.  The examiner further noted that carcinoid tumors do not metastasize but grow and invade by local extension as the Veteran's did.

In conclusion, the Board finds that service connection for the Veteran's cervical spine disability must be denied as the preponderance of the evidence is against a finding that the disability is related to active service, is related to any incident of active service, or is secondary to any service-connected disability.  

The Board finds that there is no competent evidence linking the Veteran's cervical spine disability to any incident of active service.  The Veteran expressly denied problems at the separation examination, and the clinical record shows no treatment or diagnosis for any cervical problems for years after discharge.  However, there is documentation of a motor vehicle accident with a cervical spine injury.  Further, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, there is no indication in the record that arthritis manifested within one year of active service.

Concerning the Veteran's contention that his benign cervical spine tumor was caused by a service-connected benign right lung carcinoid tumor with pneumonectomy, there is no competent evidence of record supporting that claim.  The Veteran believes that the cervical spine tumor is related to the ins-service tumor or, in the alternative, the undocumented in-service neck pain has resulted in a current disability.  A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, due to the passage of time, the reported delayed onset of symptoms, the complicated medical question concerning the relationship between two different tumors diagnosed many years apart in two different parts of the body, and the Veteran's post-service motor vehicle accident with a documented cervical spine injury, the question of causation extends beyond an immediately observable cause-and-effect relationship.  Therefore, the Board finds that the Veteran is not competent to address etiology in the present case.  The most persuasive evidence in this case is the VA examination and addendum which found that the cervical spine disability was not related to service or to any service-connected disability.

Thus, the Board finds that the preponderance of the evidence is against a finding that a current cervical spine disability is related to service, that cervical spine arthritis manifested within one year following separation from service, or that a current cervical spine disability is due to, the result of, or aggravated by a service-connected benign right lung carcinoid tumor with pneumonectomy.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bronchitis and Asthma

The service medical records are negative for complaints or findings of any bronchitis or asthma disability and there is no indication of any respiratory disability within one year of service.  The service separation examination in October 1986 does not indicate any type of bronchitis or asthma disability.

A July 2010 VA examination report indicates that the Veteran had bronchitis, likely asthma, which was not a result of the service-connected pneumonectomy.

A May 2014 VA examination, conducted by a Board-certified pulmonologist, indicates that although post-service treatment records showed recurrent acute bronchitis two to three times per year, there was no currently diagnosable chronic bronchitis as there was no recurring daily sputum production.  The examiner indicated that the Veteran's asthma was less likely than not either caused by or aggravated by the 1986 pneumonectomy or residuals, as the asthma is more likely caused by environmental or intrinsic factors as the asthmatic symptoms did not begin until 2005.  The examiner also noted that asthma can have its onset at any age unpredictably.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The presence of a chronic disability at any time during or contemporary to the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  With regard to the claim for bronchitis, the Board finds that the preponderance of the evidence of record indicates that the Veteran does not have, and has not had, a diagnosis of chronic bronchitis.  As stated by the May 2014 pulmonologist, the Veteran has bouts of bronchitis.  However, the medical evidence of records indicates that condition is not chronic.  Thus, the claim must be denied on that basis.

Concerning the Veteran's contention that his asthma was caused by a service-connected benign right lung carcinoid tumor with pneumonectomy, there is no competent evidence of record supporting such claim.  There are objective, reasoned medical opinions of record.  However, those findings are against the Veteran's claim.  The Veteran believes that his asthma is related to the in-service pneumonectomy.  A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, due to the passage of time, the reported delayed onset of symptoms, the complicated medical question concerning the relationship of a systemic respiratory illness such as asthma, or bronchitis, to a pneumonectomy, the question of causation extends beyond an immediately observable cause-and-effect relationship.  Therefore, the Veteran is not competent to address etiology in the present case.  The Board finds that the most persuasive evidence is the May 2014 VA examination which found that a diagnosis of a chronic bronchitis disability was not warranted and that asthma was less likely to be related to service or the service-connected lung disability. 

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran has bronchitis or asthma which is related to service or a service connected disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a trachea and heart positional shift, due to a service-connected benign right lung carcinoid tumor with pneumonectomy, is granted.
 
Entitlement to service connection for residuals a cervical spine disability, to include as secondary to a service-connected benign right lung carcinoid tumor with pneumonectomy, is denied.

Entitlement to service connection for a lung disability manifesting as asthma or bronchitis, to include as secondary to a service-connected benign right lung carcinoid tumor with pneumonectomy, is denied.



REMAND

A Board remand confers on the Veteran the right to compliance with the remand orders, as a matter of law.  Stegall v. West, 11 Vet. App. 268 (1998).  However, the Board find that there was not substantial compliance with the remand requests. 

A July 2010 VA examination report indicates that the Veteran has sleep apnea which is not a result of the service-connected pneumonectomy.  A May 2014 VA examination report indicates that the Veteran's OSA was not related to service or any service connected disability but did not comment on aggravation.  Another opinion must be obtained on remand to determine if there is aggravation of OSA by a service-connected disability.

At a July 2010 VA examination, the examiner opined that the most proximal causes of the Veteran's current depression were unemployment with resultant financial strain and multiple medical problems to include diabetes, neck surgery, and chronic headaches.  The examiner additionally indicated that the medical complications from the pneumonectomy, to include periodic chest pain and difficulty swallowing, may exacerbate the symptoms of depression.  Another opinion must be obtained on remand to determine if there is aggravation of the Veteran's depression by a service-connected disability.  The opinion given was speculative.

When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's remaining claims.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any pertinent records adequately identified by the Veteran, including any ongoing medical records from the St. Louis VA Medical Center.

2.  Schedule the Veteran for a VA examination, with a medical doctor who has not previously examined him, for  sleep apnea.  The examiner must review the claims file and should note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected benign right lung carcinoid tumor with pneumonectomy.  A complete rationale should be given for all opinions and conclusions expressed. 

3.  Schedule the Veteran for a VA mental disorders examination, with a psychiatrist or psychologist who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any mental disorder, to specifically include depression, has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected benign right lung carcinoid tumor with pneumonectomy.  A complete rationale should be given for all opinions and conclusions expressed. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


